Title: Thomas Jefferson to John Dortic, 4 May 1811
From: Jefferson, Thomas
To: Dortic, John


          
            Sir
            Monticello May 4. 11.
          
           I thank you for the care you have taken of my friend Thouin’s letter which I have safely recieved, and especially of the box of seeds. with respect to the last I am obliged to request the further trouble of putting them into one of the stages for Philadelphia addressed to mr Bernard McMahon, gardener of that place, who will recieve & take care of them & pay the stage transportation. no duties were, I presume, payable on them on their entry, and if any thing was due for freight, I am certain mr Gelston will have the goodness to discharge it for me & notify me of the amount on the assurance of it’s being immediately remitted. with my thanks for your attentions be pleased to accept the assurance of my entire respect 
          
            Th: Jefferson
          
        